     Case 2:20-cv-06955 Document 1 Filed 07/31/20 Page 1 of 14 Page ID #:1




 1   MAURICE D. PESSAH (SBN: 275955)
 2   maurice@pessahgroup.com
     MICHELLE M. EMRANI (SBN: 303067)
 3   michelle@pessahgroup.com
 4   MICHAEL-MORRIS NUSSBAUM (SBN: 317146)
     mmnussbaum@pessahgroup.com
 5
     PESSAH LAW GROUP, PC
 6   1801 Century Park East, 26th Floor
 7   Los Angeles, CA 90067
     Telephone: (310) 772-2261
 8
     Attorneys for Plaintiff,
 9   CHRIS NADDEO aka “The Masked Singer”
10
11                           UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13
     CHRIS NADDEO aka “The Masked                   Case No.
14   Singer”, an individual,
15                                                  COMPLAINT FOR DAMAGES
                                  Plaintiff,
16
     vs.
                                                       1. Violation of the California
17
     PLESTIS STUDIOS, INC. d/b/a                          Common Law Right of Publicity;
18
     SMART DOG MEDIA a California                      2. Misappropriation of Name and
19   Corporation; ENDEMOL SHINE US                        Likeness (Cal. Civ. Code § 3344);
20   OFFICE, LLC d/b/a ENDEMOL                         3. Common Law Trademark
     SHINE NORTH AMERICA, a                               Infringement; and
21   Delaware Limited Liability Company;
                                                       4. Unlawful Business Practices (Cal.
22   FOX ALTERNATIVE
     ENTERTAINMENT, INC., a                               Bus. & Prof. Code §17200, et seq.)
23
     Delaware Corporation; and
24   FOXAMERICA CORPORATION, a
25   Delaware Corporation; and DOES 1-                    DEMAND FOR JURY TRIAL
     100, inclusive,
26
27                              Defendants.
28
           Plaintiff CHRIS NADDEO (“Naddeo” or “Plaintiff”), brings this Complaint for

                                                   1
     ________________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
     Case 2:20-cv-06955 Document 1 Filed 07/31/20 Page 2 of 14 Page ID #:2




 1   damages and injunctive relief as the Court deems appropriate against Defendants,
 2   PLESTIS STUDIOS d/b/a SMART DOG MEDIA, a California Corporation;
 3   ENDEMOL SHINE US OFFICE, LLC, A Delaware Limited Liability Corporation;
 4   FOX        ALTERNATIVE           ENTERTAINMENT,              a     Delaware       Corporation;
 5   FOXAMERICA Corporation, a Delaware Corporation; and DOES 1-100, inclusive,
 6   based on the following allegations:
 7                                       INTRODUCTION
 8         1.      Plaintiff Chris Naddeo (“Plaintiff” or “Naddeo”), a talented lifelong
 9   musician, independently created the stage name and persona “THE MASKED
10   SINGER,” using the distinctive name to draw a massive audience to his performances
11   on the wildly popular social media platform, Vine.
12         2.      Plaintiff’s distinctive THE MASKED SINGER persona consists of
13   Plaintiff, concealed behind a signature face mask, singing covers of famous songs
14   against a backdrop of clues as to his possibly famous identity. Plaintiff published and
15   posted videos of his covers to Vine, where devout viewers watched and speculated as
16   to who THE MASKED SINGER could be.
17         3.      The public came to associate “THE MASKED SINGER” with Plaintiff,
18   who amassed over one hundred eighty million (180,000,000) views of his
19   performances on the Vine platform and across other social media platforms such as
20   YouTube and Instagram.
21         4.      Plaintiff’s popularity on these platforms, attracted widespread domestic
22   and international interest, intrigue and acclaim, and was fueled by public speculation
23   as to THE MASKED SINGER’S identity, a deliberate and closely guarded secret.
24   This mystique and distinct manner of presentation further engaged Plaintiff’s loyal
25   fan base through Plaintiff’s persona and signature trademark—THE MASKED
26   SINGER.
27         5.      At all pertinent times, Plaintiff has continuously, openly, and widely
28   used his MASKED SINGER persona, and continues to use the name in connection

                                                   2
     ________________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
     Case 2:20-cv-06955 Document 1 Filed 07/31/20 Page 3 of 14 Page ID #:3




 1   with his occupation as a lead singer performing in venues across the United States
 2   and via virtual mediums such as YouTube and Instagram.
 3         6.      In or about August of 2018, Plaintiff learned that his THE MASKED
 4   SINGER name, likeness, and persona artistic concept were being exploited by the
 5   Defendants for profit without Plaintiff’s consent.
 6         7.      Upon information and belief, Defendants have accumulated a substantial
 7   amount of ill-gotten profits in connection with their unlawful commercial use of
 8   Plaintiff’s stage name, likeness, and common law trademark. Defendants’ use of
 9   Plaintiff’s name, likeness and associated goodwill was intended to, and actually did,
10   confuse and misdirect consumers into believing that Naddeo is affiliated with, has
11   endorsed and/or is the originator of the unauthorized television show bearing his stage
12   name, artistic concept, and likeness. Plaintiff never consented to Defendants’ use of
13   his name, likeness, or brand, be it by license or otherwise.
14                                            PARTIES
15         8.      At all times herein mentioned, Plaintiff Chris Naddeo was and is an
16   individual residing in Orlando, Florida.
17         9.      Plaintiff is informed and believes, and based thereon alleges that
18   Defendant PLESTIS STUDIOS, INC. d/b/a SMART DOG MEDIA (“Plestis”), is,
19   and at all times herein mentioned was, a California Corporation, with its principal
20   place of business located at 450 North Roxbury Drive, 8th Floor, Beverly Hills, CA
21   90210.
22         10.     Plaintiff is informed and believes, and based thereon alleges that
23   Defendant ENDEMOL SHINE US OFFICE LLC, D/B/A ENDEMOL SHINE
24   NORTH AMERICA (“Endemol”), is, and at all times herein mentioned was, a
25   Delaware corporation with its principal place of business located at 5161 Lankershim
26   Boulevard, #400, North Hollywood, CA 91601.
27         11.     Plaintiff is informed and believes, and based thereon alleges that
28   Defendant FOX ALTERNATIVE ENTERTAINMENT, LLC (“Fox Alternative”), is,

                                                   3
     ________________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
     Case 2:20-cv-06955 Document 1 Filed 07/31/20 Page 4 of 14 Page ID #:4




 1   and at all times herein mentioned was, a Delaware corporation with its principal place
 2   of business located at 10201 West Pico Boulevard, Los Angeles, CA 90035.
 3         12.     Plaintiff is informed and believes, and based thereon alleges that
 4   Defendant FOXAMERICA CORPORATION (“Fox”), is, and at all times herein
 5   mentioned was, a Delaware corporation with its principal place of business located at
 6   1211 Avenue of the Americas, New York, New York, 10036.
 7         13.     Defendants Does 1 through 100, inclusive, are sued herein under
 8   fictitious names. Their true names and capacities are unknown to Plaintiff. When their
 9   true names and capacities are ascertained, Plaintiff will amend this complaint by
10   inserting their true names and capacities herein. Plaintiff is informed and believes,
11   and based thereon alleges, that each of the fictitiously named defendants is the agent,
12   servant, employee, representative, partner, and/or joint-venturer of their co-
13   defendants, and so ratifies all of their acts and conduct. Therefore, each Doe
14   Defendant is responsible in some manner for the occurrences herein alleged, and
15   Plaintiff’s damages as herein alleged were proximately caused by said Defendants.
16         14.     At all relevant times, each Defendant was the agent of the other
17   Defendants and was at all times acting within the purpose and scope of such agency.
18   Moreover, in committing the acts and omissions asserted herein, Defendants, and
19   each of them, were acting in concert together, in the course and scope of their
20   respective   relationship     with     each   other,   whether     as   employees,      agents,
21   representatives, independent contractors, providers, service providers, as agents or
22   representatives of each other, respectively, or as joint venturers, co-conspirators or
23   otherwise.
24                                         JURISDICTION
25         15.     Jurisdiction in the United States District Court, Central District of
26   California is proper under 28 U.S.C. § 1332, as the amount in controversy exceeds
27   $75,000, exclusive of interest and costs and diversity of citizenship exists between
28   Plaintiff and each Defendant.

                                                   4
     ________________________________________________________________________________________________
                                          COMPLAINT FOR DAMAGES
     Case 2:20-cv-06955 Document 1 Filed 07/31/20 Page 5 of 14 Page ID #:5




 1                                              VENUE
 2          16.    Venue is proper pursuant to 28 U.S.C. §1391(b) because, on information
 3   and belief, a substantial part of the events or omissions giving rise to the claims
 4   occurred in this judicial district, and Plaintiff’s cause of action arose in this district.
 5
 6                                 GENERAL ALLEGATIONS
 7          17.    Plaintiff Chris Naddeo (“Plaintiff” or “Nadeo”) independently created
 8   and held himself out to the public as THE MASKED SINGER, earning worldwide
 9   renown and recognition for his musical performances, and an international fan base
10   on Internet platforms including Vine, YouTube, and Instagram.
11          18.    In January of 2014, Plaintiff, created the MASKED SINGER persona as
12   his username on the Vine platform, identifying himself on the platform, and in all
13   other performances across the Internet, as THE MASKED SINGER.
14          19.    Plaintiff’s THE MASKED SINGER identity centered around video clips
15   of his vocal musical covers, performed while wearing a distinctive, multicolored
16   Luchador mask. Naddeo used the mask to hide his identity. Much like Defendants do
17   now, he also strategically placed clues for viewers designed to prompt speculation
18   about who THE MASKED SINGER might be.
19          20.    As Plaintiff’s follower count grew, so too did his international fanbase’s
20   desire to learn of THE MASKED SINGER’s true identity. Many speculated that THE
21   MASKED SINGER was a famous singer, pointing to the clues, such as accolades he
22   displayed as indicia of his identity as a famous musician.
23          21.    By June of 2014, THE MASKED SINGER had over 400,000 followers
24   on Vine, drawing audiences and fans from numerous countries and nationalities.
25   Plaintiff’s reach into international audiences was extensive.
26          22.    In January 2015, Plaintiff expanded his use of THE MASKED SINGER
27   persona and mark, exhibiting his performances on platforms such as YouTube and
28   Instagram.

                                                   5
     ________________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
     Case 2:20-cv-06955 Document 1 Filed 07/31/20 Page 6 of 14 Page ID #:6




 1         23.     THE MASKED SINGER’s popularity on the Vine platform drew media
 2   inquiry, continued fan engagement, millions of followers, and a total of over one-
 3   hundred and eighty million (180,000,000) views of his videos, making Plaintiff’s
 4   THE MASKED SINGER one of the most popular Vine accounts.
 5         24.     Upon Vine’s shuttering in January of 2017, Plaintiff continued to exploit
 6   his THE MASKED SINGER persona across several other online platforms, including
 7   YouTube and Instagram.
 8         25.     As mentioned above, Defendants Plestis, Endemol, Fox Alternative, and
 9   Fox (collectively referred to herein, as “Defendants”) have engaged in the unlawful
10   commercial use of Plaintiff’s THE MASKED SINGER name, persona, and likeness
11   by selling, promoting, and advertising various television programs and consumer
12   products, including apparel and costumes, based upon Plaintiff’s name, persona, and
13   likeness.
14         26.     Plaintiff became aware of the misappropriation of his THE MASKED
15   SINGER name, persona, and likeness when he learned that an American television
16   program identically named “The Masked Singer” was set to premiere on the Fox
17   television network (“Fox’s The Masked Singer”) in early 2019.
18         27.     Fox’s “The Masked Singer” (the “Show”) premiered in January of 2019.
19   The Show is almost identical to the premise of Plaintiff’s THE MASKED SINGER,
20   and heavily exploit’s Plaintiff’s persona and mark. On Fox’s “The Masked Singer,”
21   celebrities sing covers of well-known songs, dressed in costumes designed to conceal
22   their identities. Viewers and judges attempt to ascertain the identity of a costumed
23   performer, relying solely on each musical performance and a series of clues hinting at
24   each performer’s pedigree, including red herrings intended to confuse viewers.
25         28.     As with Plaintiff’s use of his THE MASKED SINGER persona, Fox’s
26   “The Masked Singer” draws audiences with a combination of musical performances,
27   costumes, and the lure of discovering a performer’s potentially famous identity.
28         29.     Further, Fox’s Show uses a logo that closely resembles Naddeo’s

                                                   6
     ________________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
     Case 2:20-cv-06955 Document 1 Filed 07/31/20 Page 7 of 14 Page ID #:7




 1   signature Luchador mask, heightening the likelihood that consumers will associate the
 2   Fox Program with Naddeo’s well-known mark and persona.
 3        Eye Portion of Plaintiff’s Signature           Fox’s “The Masked Singer” Logo
 4        “Luchador” Masked Singer Mask                  With Similar “Luchador” masked
                                                                       motif
 5
 6
 7
 8
 9
10
11
12
13          30.    Defendants Plestis, Endemol, Fox Alternative, and Fox knowingly and
14   unlawfully appropriated and exploited Plaintiff's THE MASKED SINGER mark and
15   persona without his consent and worked in concert with one another to appropriate
16   Plaintiff's name in commerce, confusing and deceiving the public about Fox’s the
17   Masked Singer’s alleged or possible affiliation with Plaintiff, where no such
18   affiliation existed.
19          31.    In fact, such confusion has occurred, and many of Plaintiff’s followers
20   and fans have inquired or alluded to Plaintiff’s affiliation with the Fox “The Masked
21   Singer” program:
22   //
23
24
25
26
27
28

                                                   7
     ________________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
     Case 2:20-cv-06955 Document 1 Filed 07/31/20 Page 8 of 14 Page ID #:8




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13         32.     Further, Defendants’ exploitation of Naddeo’s THE MASKED SINGER
14   has flooded the entertainment marketplace, preventing Naddeo from exploiting,
15   promoting, and profiting from his THE MASKED SINGER mark and persona and
16   damaging Plaintiff’s ability to maintain an association with THE MASKED SINGER
17   mark and persona in the marketplace. If Defendants’ exploitation of THE MASKED
18   SINGER mark is not abated, Plaintiff will suffer permanent and irrevocable harm.
19
20                          FIRST CAUSE OF ACTION
21           VIOLATION OF THE CALIFORNIA COMMON LAW RIGHT OF
                                     PUBLICITY
22                    (Against All Defendants; and DOES 1-100)
23
24         33.     Plaintiff hereby incorporates by reference Paragraphs 1 through 32 of
25   this Complaint as though fully set forth herein and for a cause of action alleges as
26   follows:
27         34.     Defendants used Plaintiff’s stage name and persona for the express
28   purpose of capitalizing on Plaintiff’s stage name and persona.

                                                   8
     ________________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
     Case 2:20-cv-06955 Document 1 Filed 07/31/20 Page 9 of 14 Page ID #:9




 1         35.     Such use caused personal and commercial damage to Plaintiff without
 2   Plaintiff’s consent, and with the intent to obtain a commercial advantage from the use
 3   of the Plaintiff’s notoriety in the entertainment industry to advertise, promote, and sell
 4   Defendants’ The Masked Singer television program to their substantial profit.
 5         36.     Defendants intentionally and maliciously violated Plaintiff’s stage name,
 6   image, and identity in an effort to replicate and convert Plaintiff’s famous THE
 7   MASKED SINGER persona. In the process, Defendants damaged Plaintiff’s stage
 8   name, identity, and persona.
 9         37.     As a direct and proximate result of the wrongful conduct of Defendants,
10   Plaintiff has been damaged in a sum that will be proven at the time of trial.
11         38.     Defendants' conduct, as alleged above, was intentional, malicious, and
12   oppressive and in derogation of Plaintiff's rights. As a result, Plaintiff is entitled to
13   punitive and exemplary damages in a sum to be determined at the time of trial.
14                                SECOND CAUSE OF ACTION
15                          VIOLATION OF CAL. CIV. CODE § 3344
                             (Against All Defendants; and DOES 1-100)
16         39.     Plaintiff hereby incorporates by reference Paragraphs 1 through 38 of
17   this Complaint as though fully set forth herein and for a cause of action alleges as
18   follows:
19         40.     In doing the acts alleged herein, Defendants have knowingly, willfully,
20   maliciously, and unlawfully used and misappropriated Plaintiff’s name and likeness
21   in connection with the infringement of Plaintiff’s trademark for their own commercial
22   purposes.
23         41.     Defendants’ misappropriation of Plaintiff’s name and likeness for their
24   own commercial purposes is a violation of California Civil Code § 3344.
25         42.     As a proximate result of Defendants’ actions, Plaintiff has suffered, and
26   will continue to suffer, damages in an amount to be proven at trial.
27         43.     Defendants’ actions as alleged above were willful, wanton, malicious,
28   oppressive, and committed with the intent to injure Plaintiff. Thus, punitive damages

                                                   9
     ________________________________________________________________________________________________
                                        COMPLAINT FOR DAMAGES
     Case 2:20-cv-06955 Document 1 Filed 07/31/20 Page 10 of 14 Page ID #:10




 1    are justified to deter future wrongful conduct as alleged herein.
 2          44.     Plaintiff has incurred and continues to incur attorneys’ fees and seeks
 3    recovery of such fees according to proof.
 4                               THIRD CAUSE OF ACTION
 5                      COMMON LAW TRADEMARK INFRINGEMENT
                           (Against All Defendants; and DOES 1-100)
 6
            45.     Plaintiff hereby incorporates by reference Paragraphs 1 through 44 of
 7
      this Complaint as though fully set forth herein and for a cause of action alleges as
 8
      follows:
 9
            46.     Plaintiff has used THE MASKED SINGER mark in California since
10
      2014, the year that Plaintiff adopted the mark.
11
            47.     Plaintiff has used THE MASKED SINGER mark to identify and
12
      distinguish himself as a musical artist, from all other uses of the mark, by and through
13
      his proven success as a musical artist as further alleged herein.
14
            48.     As a result of the above-mentioned efforts by Plaintiff in connection with
15
      the mark, THE MASKED SINGER mark has developed and now has a secondary and
16
      distinctive meaning to individuals,, in that individuals have come to associate “THE
17
      MASKED SINGER” trademark with Plaintiff. As a result of this association,
18
      Defendants’ use of Plaintiff’s mark to produce, promote, and advertise a television
19
      program using “THE MASKED SINGER” mark is likely to cause confusion or
20
      mistake or to deceive the public as to the source or origin of works produced by
21
      Defendants, which bear “THE MASKED SINGER” mark.
22
                                   FOURTH CAUSE OF ACTION
23                             UNLAWFUL BUSINESS PRACTICES
24                          (CAL. BUS. & PROF. CODE § 17200, et seq.)
                              (Against All Defendants; and DOES 1-100)
25
            49.     Plaintiff hereby incorporates by reference Paragraphs 1 through 48 of
26
      this Complaint as though fully set forth herein and for a cause of action alleges as
27
      follows:
28
            50.     By the conduct described above, Defendants have engaged in unlawful
                                                    10
      ________________________________________________________________________________________________
                                         COMPLAINT FOR DAMAGES
     Case 2:20-cv-06955 Document 1 Filed 07/31/20 Page 11 of 14 Page ID #:11




 1    practices by violating California Civil Code § 3344, as well as Plaintiff’s common
 2    law right of publicity and trademark.
 3          51.     Defendants have further engaged in practices that are likely to deceive
 4    members of the public. As alleged above, countless members of the public have been,
 5    and continue to be, deceived by Defendants’ practices.
 6          52.     Defendants have also severely harmed Plaintiff by unlawfully exploiting
 7    Plaintiff’s “THE MASKED SINGER” persona and mark. Prior to Defendants’ Show,
 8    Plaintiff amassed millions of followers and his videos garnered over 180 million
 9    views. Now, however, Defendants’ use of Plaintiff’s persona and mark has flooded
10    the entertainment marketplace, preventing Plaintiff from exploiting, promoting, and
11    profiting from his THE MASKED SINGER mark.
12          53.     The foregoing practices constitute unfair business practices, create unfair
13    competition, and provide Defendants an unfair advantage over their competitors.
14          54.     The unlawful and unfair business practices complained of herein have
15    occurred, at least in part, within the last year preceding the filing of this Complaint.
16    However, these practices conducted by Defendants are ongoing and present a threat
17    and likelihood of continuing against Plaintiff. Plaintiff is therefore entitled to
18    injunctive and other equitable relief against such unlawful practices in order to
19    prevent future damage. Accordingly, Plaintiff requests a preliminary and permanent
20    injunction prohibiting Defendants from the unfair practices complained of herein.
21          55.     Defendants generated a large amount of income as a direct result of the
22    above-mentioned unlawful and unfair business practices. Plaintiff is therefore entitled
23    to restitution of any and all monies withheld, acquired, and/or converted by
24    Defendants by means of the unfair practices complained of herein.
25          56.     As a result, Plaintiff seeks restitution of any and all monies acquired by
26    Defendants by means of the unfair practices complained of herein, in addition to
27    interest, attorney’s fees, and costs, as necessary and according to proof.
28

                                                    11
      ________________________________________________________________________________________________
                                         COMPLAINT FOR DAMAGES
     Case 2:20-cv-06955 Document 1 Filed 07/31/20 Page 12 of 14 Page ID #:12




 1                                              PRAYER
 2          WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
 3           1.     For an award of Defendants’ profits, in an amount according to proof;
 4           2.     For compensatory damages, in an amount according to proof;
 5           3.     For all statutory penalties authorized by law;
 6           4.     An expedited order from the Court requiring Defendants to provide
 7
                    complete accountings;
 8
             5.     For restitution of all wrongfully acquired amounts and disgorgement of
 9
                    all ill-gotten profits, in an amount according to proof;
10
             6.     For punitive and/or exemplary damages in an amount sufficient to
11
                    punish Defendants for the wrongful conduct alleged herein and to deter
12
                    such conduct in the future;
13
             7.     For a temporary, preliminary, and permanent injunction, enjoining
14
                    Defendants and all persons or entities acting in concert with Defendants
15
16                  from directly or indirectly:

17                  a. Using, in any manner whatsoever, Plaintiff’s THE MASKED
18                     SINGER name, likeness and common law trademark, including, but
19                     not limited to, any variants, colorable imitations, translations, and/or
20                     simulations thereof and/or any items that are confusingly similar
21                     thereto;
22           8.     For Plaintiff’s reasonable attorneys’ fees and costs pursuant to all
23                  applicable provisions of law;
24           9.     For all costs of suit incurred herein;
25           10.    For prejudgment and post judgment interest at the maximum legal rate;
26
                    and
27
             11.    For such other relief as the Court may deem proper.
28

                                                    12
      ________________________________________________________________________________________________
                                         COMPLAINT FOR DAMAGES
     Case 2:20-cv-06955 Document 1 Filed 07/31/20 Page 13 of 14 Page ID #:13




 1    Dated: July 31, 2020                          PESSAH LAW GROUP, PC
 2
 3
 4                                                   By: /s/ Maurice D. Pessah
 5                                                      Maurice D. Pessah, Esq.
                                                        Michelle M. Emrani Esq.
 6                                                      Attorneys for Plaintiff,
 7                                                      CHRIS NADDEO AKA “THE
                                                        MASKED SINGER”
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    13
      ________________________________________________________________________________________________
                                         COMPLAINT FOR DAMAGES
     Case 2:20-cv-06955 Document 1 Filed 07/31/20 Page 14 of 14 Page ID #:14




 1                                   DEMAND FOR JURY TRIAL
 2          Plaintiff demands a trial by jury.
 3
 4
 5    Dated: July 31, 2020                        PESSAH LAW GROUP, PC
 6
 7
 8                                                 By: /s/ Maurice D. Pessah
 9                                                       Maurice D. Pessah, Esq.
10                                                       Michelle Emrani, Esq.
                                                         Attorneys for Plaintiff,
11                                                       CHRIS NADDEO AKA “THE
12                                                       MASKED SINGER”
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    14
      ________________________________________________________________________________________________
                                         COMPLAINT FOR DAMAGES
